Case 7:19-cr-00024-MFU Document 153 Filed 04/06/20 Page 1 of 3 Pageid#: 291




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

UNITED STATES OF AMERICA, )
                          )
v.                        )                          Case No. 7:19-CR-00024
                          )
JOVITO RAJNEESH VAUGHN, )
                          )
     Defendant.           )


DEFENDANT JOVITO RAJNEESH VAUGHN’S CORRECTED MOTION TO DISMISS
   COUNTS SIX, SEVEN AND EIGHT OF THE SUPERSEDING INDICTMENT

       Now comes Defendant Jovito Rajneesh Vaughn (“Vaughn”), by his Court-appointed

counsel, pursuant to Rules 7, 8(a) and 12(b)(3) of the Federal Rules of Criminal Procedure and the

Fifth and Sixth Amendments to the United States Constitution and moves to dismiss Counts Six,

Seven, and Eight of the Superseding Indictment for duplicity. This motion rests on the grounds

that follow.1

                                       Standard of Review

       1.       Because Vaughn challenges the legal sufficiency of the Superseding Indictment

prior to trial, he is entitled to have the counts in issue scrutinized strictly by the Court. The

Superseding Indictment is not entitled to liberal construction in favor of the government. United

States v. Kingrea, 573 F.3d 180, 191 (4th Cir. 2009); United States v. Darby, 37 F.3d 1059, 1062-

63 (4th Cir. 1994)



1
  The Court should note too that Count Four is facially defective under Rule 7(c)(1) of the Federal
Rules of Criminal Procedure. The grand jury in Count Four charges a conspiracy in violation of
18 U.S.C. § 841(a). But Section 841 codifies a substantive offense rather than the inchoate crime
of conspiracy. Nowhere in Count Four does the grand jury comply with Rule 7(c)(1), which
requires each count of an indictment to cite the crime charged. Because omission of the required
citation is not a basis for dismissal, Vaughn’s Motion to Dismiss does not apply to that defective
count.
                                                1
Case 7:19-cr-00024-MFU Document 153 Filed 04/06/20 Page 2 of 3 Pageid#: 292




                       Dismissal of Counts Six, Seven and Eight for Duplicity

       2.      Duplicity is the joining of two offenses in a single count. “Duplicitous indictments

present the risk that a jury divided on two different offenses could nonetheless convict for the

improperly fused double count.” United States v. Robinson, 627 F.3d 941, 957 (4th Cir. 2010).

The prohibition against duplicity is rooted in Rule 8(a) of the Federal Rules of Criminal Procedure

and the Sixth Amendment.

       3.      Possession with intent to distribute controlled substances and actual distribution are

distinct offenses criminalized in separate clauses of 18 U.S.C. § 841(a)(1). United States v.

Randall, 171 F.3d 195, 209 (4th Cir. 1999) (declaring “possession with intent to distribute and

distribution . . . are two different offenses,” each of which requires proof of an element that other

offense does not require); see United States v. Luck, 2009 U.S. Dist. LEXIS 5236 (W.D. Va. Jan.

22, 2009) (unpublished Memorandum Opinion attached granting in part and denying in part

prisoner’s Section 2255 attack upon convictions);2 see United States v. Ramirez, 182 F.3d 544,

548 (7th Cir. 1999).

       4.      Applied here, these principles demonstrate that Counts Six though Eight are

duplicitous and therefore subject to dismissal upon a timely motion under Rules 8(a) and 12(b)(3)

of the Federal Rules of Criminal Procedure. Because possession with intent to distribute drugs and

distribution are separate offenses, Randall, 17 F.3d at 209, those crimes must be charged in




2
  Judge Moon on pages 19-21 of the attached Memorandum Opinion held the petitioner’s appellate
counsel was ineffective for failing to challenge the trial court’s jury instructions, which permitted
jurors to find the defendant guilty for distribution of cocaine when the indictment charged him
with possession with the intent to distribute cocaine. The Fourth Circuit subsequently vacated
Judge Moon’s order and accompanying Memorandum Opinion on other grounds related to
ineffectiveness of counsel. United States v. Luck, 611 F.3d 183 (4th Cir. 2010).
                                                 2
Case 7:19-cr-00024-MFU Document 153 Filed 04/06/20 Page 3 of 3 Pageid#: 293




separate counts. Particularly since Vaughn raises this rule-based and constitutional objection in

advance of trial, the Court should dismiss the duplicitous counts.

                                             Conclusion

       For the foregoing reasons, the Court should grant this Motion to Dismiss Counts Six, Seven

and Eight.

                                               JOVITO RAJNEESH VAUGHN


                                               By: s/Paul G. Beers
                                                     Of Counsel

Paul G. Beers (VSB # 26725)
Glenn, Feldmann, Darby & Goodlatte
37 Campbell Avenue, S.W.
P. O. Box 2887
Roanoke, Virginia 24001-2887
Telephone (540) 224-8035
Facsimile (540) 224-8050
Email: pbeers@glennfeldmann.com

Counsel for Jovito Rajneesh Vaughn

                                       Certificate of Service

       I hereby certify that on April 6, 2020, I electronically filed the foregoing Defendant’s

Jovito Rajneesh Vaughn’s Corrected Motion to Dismiss Counts Six, Seven and Eight of the

Superseding Indictment with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to all counsel of record.



                                               s/Paul G. Beers
                                               Paul G. Beers




                                                  3
